Granger, J.
We are without jurisdiction in this case. Under the statute as construed, the district court must certify to us a “ question of law.” A question of law for the purpose of the statute can only arise on a known state of facts. Under the certificate before us, we are to go to the petition, answer, motion, amendment and another pleading, and formulate a state of facts as a basis for legal inquiry. We have not the rig-lit. nor are we disposed to do this. The-certificate should present to us the question, and not direct us to the-place where the material for one can be found. If we were to entertain this case, the way would be open, in such cases, for the determination of questions at our instance, rather than that of the district court, as the law contemplates. .This holding has been so frequent that we-need not refer to cases.
The appeal is dismissed,